Exhibit 10.2

 

CORPORATE GUARANTY AND SURETYSHIP

 

THIS CORPORATE GUARANTY AND SURETYSHIP (“Guaranty”), made as of the date set
forth on the signature page hereof, is by and between Xplore Technologies Corp.,
a Delaware corporation  (the “Guarantor”) and DSCH CAPITAL PARTNERS, LLC, a
Texas limited liability company, d/b/a FAR WEST CAPITAL (“FWC”).

 

R E C I T A L S:

 

WHEREAS, Xplore Technologies Corporation of America (the “Company”) and FWC have
entered into an Accounts Receivable Purchasing Agreement of even date hereof (as
amended from time to time, the “Agreement”) pursuant to which FWC will purchase
certain accounts receivable billed to customers of the Company (“Accounts
Receivable”) on the basis of, and in reliance upon, the representations,
warranties and covenants of the Company contained in the Agreement; and

 

WHEREAS, as a condition precedent to the obligation of FWC to enter into the
Agreement and to purchase Accounts Receivable pursuant thereto, FWC requires
that the Guarantor shall have entered into this Guaranty, guaranteeing the
performance by the Company of the representations, warranties and covenants of
the Company in the Agreement and the payment and performance by the Company of
its other obligations under the Agreement.

 

NOW, THEREFORE, in order to induce FWC to enter into the Agreement and to
purchase Accounts Receivable pursuant thereto, and in consideration thereof and
for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Guarantor, it is agreed as follows:

 

W I T N E S S E T H:

 

1.                                      Liabilities of Guarantor.  The Guarantor
hereby absolutely and unconditionally guarantees (a) the accuracy and
completeness of the Company’s representations and warranties in the Agreement,
and the prompt and complete performance by the Company of the Company’s
covenants and obligations in the Agreement, (b) the prompt and complete payment
and performance of all other discounts, expenses and obligations of any nature
that shall become due or owing to FWC by the Company under the Agreement or
pursuant to any modification or amendment thereof, and (c) any reasonable costs
or expenses incurred by FWC in enforcing any of the foregoing (collectively, the
“Obligations”).  This Guaranty extends until all Obligations have been paid in
full.  Payments to be made by the Guarantor hereunder may be required by FWC on
any number of occasions.

 

2.                                      Costs of Enforcement.  The Guarantor
shall pay to FWC forthwith upon demand, all reasonable costs and expenses
(including court costs and legal expenses) incurred or expended by FWC in
enforcing its rights under this Guaranty.

 

3.                                      Waiver of Right of Subrogation. 
Notwithstanding any payment or payments made by the Guarantor hereunder, the
Guarantor will not exercise any rights of FWC against the Company by way of
subrogation, reimbursement or indemnity, and shall have no right of

 

1

--------------------------------------------------------------------------------


 

recourse to any assets or property of the Company held for the payment and
performance of its Obligations, until such time as all Obligations have been
satisfied and the Agreement has been terminated.  If there is more than one
Guarantor, each Guarantor agrees not to seek contribution from any other
Guarantor until all the Obligations shall have been paid in full and the
Agreement has been terminated.  If any amount shall nevertheless be paid to the
Guarantor, in contravention of this Section 3, such amount shall be held in
trust for the benefit of FWC and shall forthwith be paid to FWC to be credited
and applied to the Obligations, whether matured or not matured.  The provisions
of this Section shall survive termination of this Guaranty.

 

4.                                      Waiver.  The Guarantor hereby assents,
to the extent permitted by law, to all the terms and conditions of the
Obligations and waives: (a) notice of acceptance of this Guaranty and all notice
of the creation, extension or accrual of any Obligations; (b) presentment,
demand for payment, notice of dishonor and protest; (c) any requirement of
diligence or promptness on the part of FWC in the enforcement of its rights
under the provisions of the Agreement or any related document; (d) any
requirement that FWC take any action whatsoever against the Company or any other
party or file any claim in the event of the bankruptcy of the Company; or
(e) failure of FWC to protect, preserve, or resort to any collateral.  The
waivers set forth in this Section shall be effective notwithstanding the fact
that the Company ceases to exist by reason of its liquidation, merger,
consolidation or otherwise.

 

5.                                      Consent.  The Guarantor hereby consents
that from time to time, and without further notice to or consent of the
Guarantor, FWC may take any or all of the following actions without affecting
the liability of the Guarantor: (a) extend, renew, modify, compromise, settle or
release the Obligations; (b) release or compromise any liability of any party or
parties with respect to the Obligations; (c) release its security interest in
the collateral or exchange, surrender or otherwise deal with the collateral as
FWC may determine; or (d) exercise or refrain from exercising any right or
remedy of FWC.

 

6.                                      Obligations of Guarantor Unconditional. 
The obligations of the Guarantor under this Guaranty shall be absolute and
unconditional, irrespective of the validity, regularity or enforceability of any
Obligation or any instrument or agreement evidencing the same or relating
thereto or any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Guarantor.  The obligations of the
Guarantor hereunder shall not be discharged except by complete payment or
performance of the Obligations and the liabilities of the Guarantor hereunder.

 

7.                                      Notices.  All notices and other
communications hereunder shall be deemed given when delivered or deposited in
the mails, and sent first class, certified mail with postage prepaid, and if to
a party hereto addressed as set forth beneath its name at the foot hereof unless
a party shall give notice of a different address in the manner provided herein.

 

8.                                      Payment Due Date.  The Guarantor will
within five (5) days from date of notice from FWC of the Company’s failure to
pay any of the Obligations when due, pay to FWC the amount due and unpaid by the
Company.  The failure of FWC to give notice shall not in any way release the
Guarantor hereunder.

 

2

--------------------------------------------------------------------------------


 

9.                                      Survival of Agreement.  This Guaranty
shall inure to the benefit of and be binding upon the Guarantor and FWC and
their respective heirs, successors and assigns, including any subsequent holder
or holders of any Obligations, and the term “FWC” shall include any such holder
or holders whenever the context permits.

 

10.                               Independent Obligation.  FWC may proceed
against the Guarantor under this Guaranty without first proceeding against the
Company, against any other surety or any other person or any security held by
FWC and without pursuing any other remedy.  It is expressly agreed that the
liability of the Guarantor for the payment of the Obligations secured hereby
shall be primary and not secondary.

 

11.                               Governing Law and Venue.  THIS GUARANTY SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS. 
For purposes of any suit relating to this Guaranty, the Guarantor and FWC submit
themselves to the jurisdiction of any court sitting in the State of Texas and
further agree that venue in any suit arising out of this Guaranty shall be fixed
in Williamson County, Texas.  Final judgment in any suit shall be conclusive and
may be enforced in any jurisdiction within or without the United States of
America, by suit on the judgment, a certified or exemplified copy of which shall
be conclusive evidence of such liability.

 

12.                               Entire Agreement.  This Guaranty represents
the entire agreement between the parties with respect to the subject matter
contained herein, and may not be amended or modified except by written
instrument executed by the Guarantor and FWC.  This Guaranty supersedes and
replaces any prior agreement among the parties, oral or written with respect to
the subject matter hereof.  No representations, whether oral or written, are
being relied upon which are not expressly set forth in this Guaranty or in the
Agreement.  The parties recognize that any oral representations and prior
written representations are “merged” into this Guaranty and the Agreement, and
no reliance can be placed thereon.

 

13.                               No Interest Paid in Excess of Permitted
Amounts.  Should a court of competent jurisdiction rule that any consideration
paid hereunder is in fact or in law to be treated as interest, in no event shall
the Guarantor be obligated to pay that interest at a rate in excess of the
maximum amount permitted by law, and all agreements, conditions, or stipulations
contained herein, if any, which may in any event or contingency whatsoever
operate to bind, obligate, or compel the Guarantor to pay a rate of interest
exceeding the maximum rate of interest permitted by law shall be without binding
force or effect at law or in equity to the extent only of the excess of interest
over such maximum rate of interest permitted by law.  Also in such event, FWC
may “spread” all charges characterized as interest over the entire term of all
transactions with the Guarantor or the Company and will refund to the Company or
the Guarantor the excess of any payments made over the highest lawful rate.  It
is the intention of the parties hereto that in the construction and
interpretation of this Guaranty, the foregoing sentence shall be given
precedence over any other agreement, condition, or stipulation herein contained
which is in conflict with same.

 

IN WITNESS WHEREOF, this Guaranty has been executed as of the date first above
written.

 

3

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

Xplore Technologies Corp.

 

 

 

 

 

 

By:

/s/Michael J. Rapisand

 

Name:

Michael J. Rapisand

 

Title:

Chief Financial Officer

 

Date:

December 10, 2009

 

Address:

14000 Summit Drive, Suite 900

 

 

Austin, TX 78728

 

 

 

 

 

 

 

FWC:

 

 

DSCH Capital Partners, LLC, d/b/a Far West Capital

 

 

 

 

 

 

By:

/s/Brian Center

 

Name:

Brian Center

 

Title:

Chief Operating Officer

 

Date:

December 10, 2009

 

Address:

715 Discovery Blvd., Suite 214

 

 

Cedar Park, TX 78613

 

4

--------------------------------------------------------------------------------